EXCLUSIVE DISTRIBUTION AGREEMENT - UNITED STATES, CANADA, ISRAEL AND THE UNITED NATIONS THIS AGREEMENT ("Agreement"), effective this 27th day, of August, 2009 ("Effective Date"), is entered into by Serenergy A/S, CVR-no. 29 61 66 47, Majsmarken 1, DK-9500 Hobro, Denmark (the "Company") a Denmark Corporation (hereinafter "Serenergy" or the "Supplier" or a "Party") a Danish Corporation, and Inscrutor Inc., a company incorporated in the State of Delaware, company number EID 32-0251358, (hereinafter "Inscrutor" or the "Distributor" or a "Party"), a Delaware Corporation. WHEREAS, the Supplier is in the business of developing, manufacturing and selling fuel cells and related products throughout the world; WHEREAS, the Distributor is in the business of market development and business devel­opment and wishes to distribute all the Supplier's products in the United States, Canada and Israel; WHEREAS, the Supplier wishes to provide all such products to the Distributor for distri­bution in such countries on an exclusive basis; NOW, THEREFORE, in consideration of the Parties promises and agreements set forth herein, the parties, each intending to be legally bound hereby, do promise and agree as follows: 1.
